DETAILED ACTION
RE: Ichim et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 4/21/2022 is acknowledged. Claims 26-35 and 42-44 are pending. Claims 1-25, 36-41 and 45 are canceled. Claims 32-34 are withdrawn from consideration. Claims 26 has been amended. 
3.	Claims 26-31, 35 and 42-44 are under examination.

Rejections Withdrawn
4.	All of the rejections in the office action mailed on 9/20/2021 are withdrawn in view of applicant’s amendment to the claims and persuasive arguments.

New Grounds of Objection and Rejection 
Claim Objections
5.	Claim 43 is objected to for the recitation of “said dendritic cells co-injected with PSMA”. Claim 43 depends from claim 26. Claim 26 only mentions dendritic cells pulsed  with PSMA or dendritic cells containing PSMA.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 28 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 depends from claim 26. Claim 28 recites “said PSMA is administered concurrently with said dendritic cells to a patient”. Claim 28 does not further limit claim 26 because claim 26 recites “pulsing dendritic cells with PSMA”, and “administering said dendritic cells containing PSMA to said patient in amount sufficient to treat prostate cancer”.  In claim 26, the PSMA is administered concurrently with the dendritic cells.  
Claim 29 depends from claim 26. Claim 29 recites “wherein said PSMA is either a protein or a peptide”. Claim 29 does not further limit claim 26 because claim 26 recites “PSMA” and PSMA is known in the art as a protein. The specification does not define PSMA as either a protein or a peptide.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 26-30 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Goeckeler (WO2008/153802A1, pub. date: 12/18/2008), and Stegel et al. (International Immunopharmacology, 2006, 6:79-89).
Lentz et al. teaches a method of treating cancer patients, the method comprises  selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients by means of extracorporeal apheresis using immobilized anti-TNFR1, anti-TNFR2, TNF1 or TNF2, wherein the method further comprises treating patients with a vaccine against tumor antigens, activated dendritic cells (Example 1, [0069] and claims), or radiation (claim 11), wherein the cancer maybe a prostate cancer (claim 3). Both TNFR1 and TNFR2 are receptors for TNFα.
Lentz et al. does not teach that the vaccine comprises a dendritic cell pulsed with PSMA and an adjuvant. Lentz does not teach acquiring T cells from the patient, exposing said T cells to PSMA in vitro and assessing the upregulation of activation marker CD69 in said T cells prior to administering the pulsed dendritic cells to said patient. 
Goeckeler et al. teaches a method of treating prostate cancer in a subject comprising isolating dendritic cells (DC) from the subject, and contacting DC with isolated PSMA or fragment thereof, whereby said DC become loaded with PSMA, and introducing said PSMA loaded (pulsed) DC into said subject, whereby inducing a T-cell response to PSMA in said subject (page 4, last para and page 8,last para). Goeckeler et al. teaches that the method may further comprise isolating T cells from the subject before treatment, incubating said T cells with said dendritic cells loaded with PSMA to induce proliferation of T cells specific for PSMA (page 4, para 1, page 6 under subheading Ex-Vivo Activation of PSMA Specific T Cells), analyzing T cells for cytotoxicity and cytokine-release assays (page 11, lines 9-18), and administering to said T cells to the patient (page 4, para 1). Goeckeler et al. teaches that the PSMA pulsed DC can be used in conjunction with GM-CSF, interferon-[Symbol font/0x67] (page 25, last para) (which meets the limitation of adjuvant). 
Stegel et al. teaches that T cell activation can be assessed by determination of expression of CD25, CD69 (activation marker), IFN[Symbol font/0x67] and IL4 production (abstract and page 80, column 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz to  treat prostate cancer patients with a vaccine comprising a dendritic cell pulsed with PSMA and an adjuvant in view of Goeckeler. One of ordinary skill in the art would have been motivated to do so because Lentz et al teaches that their method of treating cancer including prostate cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients can be combined with a vaccine against tumor antigens, or activated dendritic cells (Example 1, [0069] and claims), or radiation (claim 3), and Goeckeler et al. teaches a method of treating prostate cancer in a subject by introducing to the subject a composition comprising PSMA loaded (pulsed) DC and an adjuvant (page 4, last para, page 8, last para, and page 25, last para). One of ordinary skill in the art would have had a reasonable expectation of success because Lentz teaches treating cancer including prostate cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients, combined with a vaccine against tumor antigens and Goeckeler teaches treating prostate cancer with a vaccine comprising PSMA pulsed DC and an adjuvant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz  and Goeckeler as discussed above to further isolating T cells from the patient, incubating said T cells with dendritic cells loaded with PSMA, detecting T cell activation by detecting CD69, and administering said activated T cells to the patients in view of Goeckeler and Stegel. One of ordinary skill in the art would have been motivated to do so because Goeckeler et al. teaches that their method of treating prostate cancer using PSMA loaded dendritic cells can further comprise isolating T cells from the subject before treatment, incubating said T cells with said dendritic cells loaded with PSMA to induce T cell activation (page 4, para 1, page 6 under subheading Ex-Vivo Activation of PSMA Specific T Cells), analyzing T cells for cytotoxicity and cytokine-release assays (page 11, lines 9-18), and administering to said T cells to the patient (page 4, para 1), and Stegel et al. teaches that T cell activation can be assessed by determination of expression of CD25, CD69 (activation marker) and IFN[Symbol font/0x67] and IL4 production (abstract and page 80, column 1). One of ordinary skill in the art would have had a reasonable expectation of success because Goeckeler et al. teaches isolating T cells from the subject before treatment, incubating said T cells with said dendritic cells loaded with PSMA to induce T cell activation (page 4, para 1, page 6 under subheading Ex-Vivo Activation of PSMA Specific T Cells), analyzing T cells for cytotoxicity and cytokine-release assays (page 11, lines 9-18), and Stegel et al. teaches that T cell activation can be assessed by determination of expression of CD25, CD69 (activation marker) and IFN[Symbol font/0x67] and IL4 production (abstract and page 80, column 1).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

10.	Claims 26-31, 35 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Goeckeler (WO2008/153802A1, pub. date: 12/18/2008), Stegel et al. (Int. Immunopharmacology, 2006, 6:79-89), and further in view of Weinschenk et al. (US2011/0002963A1, pub. date: 1/6/2011).
	The teachings of Lentz, Goeckeler and Stegel have been set forth above as they apply to claims 26-30 and 42-44. 
	Goeckeler does not teach that the PSMA pulsed DC are administered with the adjuvant CpG DNA.
	Weinschenk et al. teaches that adjuvants are substance that non-specifically enhance or potentiate the immune response (e.g. immune response mediated by CTLs or helper-T cells to an antigen) ([0182]). Weinschenk et al. teaches that CpG triggered TLR9 activation enhances antigen-specific humoral and cellular responses to a wide variety of antigens, including peptide or protein antigens, live or killed viruses, dendritic cell vaccines, autologous cellular vaccines and polysaccharide conjugates in both prophylactic and therapeutic vaccines ([0183]). More importantly it enhances dendritic cell maturation and differentiation, resulting in enhanced activation of TH1 cells and strong cytotoxic T-lymphocyte (CTL) generation, even in the absence of CD4 T-cell help ([0183]).	 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz, Goeckeler and Stegel as discussed above to use CpG DNA as an adjuvant for the PSMA pulsed dendritic cells in view of Weinschenk. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Goeckeler et al. teaches a method of treating prostate cancer in a subject by introducing to the subject a composition (vaccine) comprising PSMA loaded (pulsed) DC and an adjuvant (page 4, last para and page 8,last para), and Weinschenk et al. teaches that CpG triggered TLR9 activation enhances antigen-specific humoral and cellular responses to a wide variety of antigens, including dendritic cell vaccines and specifically enhances dendritic cell maturation and differentiation, resulting in enhanced activation of TH1 cells and strong cytotoxic T-lymphocyte (CTL) generation, even in the absence of CD4 T-cell help  ([0183]). 
Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643